Martin, J.,
delivered the opinion of the court.
The defendant, sued as endorser of a promissory note, admitted he endorsed it, and with this exception, pleaded the general issue; and that the note on its face, bears interest at the rate of ten per centum after maturity, and therefore could not be discounted by the bank; that the plaintiffs’ rights have been extinguished by payment; he prayed leave to bring his anterior endorsers in warranty, and propounded interrogatories.
The court refused the leave to order the interrogatories to be answered. There was judgement against him, and he appealed.
His counsel has not insisted in this court, on the right to call in anterior endorsers, but has contended the District Court erred in refusing the order. The plaintiffs were called on first to say, whether they had discounted the note?
It appears to us, this was perfectly immaterial, as their right was the same, whether they obtained the property of the note by discount or otherwise.
The second interrogatory called on them to say whether they had any interest in the note?
It is evident that as holder of the note with blank endorsements, they had the legal interest which is sufficient to entitle them to recover, and the disclosure of an equitable interest in the party for whose use the suit was brought, could not have aided the defendant in supporting any of his pleas.
The inferior court is not boundto order interrogatories to be answered,whenitapswers Cannot requiringthem in his defence.
Payment to the hoi der of a noie may protect the endorser and maker from the claim of the former; though it may extinguish his right against them, it does not extinguish that of the endorser, who pays against the previous endorser and maker.
Lastly, the plaintiffs were interrogated and required to disclose whether they made any advances on the note. If yea, under what circumstances, and whether they were repaid. The district judge, in our opinion, correctly concluded that the answer to this interrogatory could not aid the defendant in the support of any part of his defence.
The charter of the bank restricts it to the rate of six per centum on loans or discounts, i. e, on what they take for the use of their money from the persons to whom they advance it, on loan or discount. It does not appear to us that as to all other contracts this restriction can be invoked against them.
Payment to the holder of a note may protect the endorser and maker from the claim of the former; though it may extinguish his right against them, it does not extinguish that of the endorser who pays the holder upon his own endorsers and r J the maker.
It has been, lastly, urged that corporations have no power except those conferred by the charter, and that the bank is not authorized to sue to the use of another.
It is authorized to sue, and the courts cannot arbitrarily restrict the authority.
It is, therefore, ordered, adjudged, and decreed, that the judgement of the District Court be affirmed, with costs.